F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         JUN 6 2003
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                       No. 02-2016
 v.
                                                 (D.C. No. CR-00-732-BB)
                                                        (D. N.M.)
 CARMELO CALLEJAS,

          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before EBEL, PORFILIO, and LUCERO, Circuit Judges.


      Defendant-Appellant, Carmelo Callejas, appeals his conviction by a jury of

multiple crimes involving the manufacture and sale of crack cocaine, and his

sentence of imprisonment for 248 months. The district court increased Callejas’s

sentence both through the conversion of cash recovered during searches of his

residences to a quantity of drugs (a so-called “cash-to-drugs” or “cash-to-crack”

conversion as permitted under U.S.S.G. § 2D1.1, comment. 12), and through a

finding that he had obstructed justice.



      *
        This Order and Judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Callejas objects specifically to the sufficiency of the jury’s verdict, to the

judge’s decision to admit certain evidence at trial, to the jury instructions, and to

the calculation of his sentence. We find substantial evidence to support the jury’s

verdict and no error on the part of the district court judge. We therefore

AFFIRM Callejas’s conviction and sentence.

                                  BACKGROUND

      On April 25, 2001, a jury found Callejas guilty on five related drug

charges. The first count of his conviction was for maintaining a place for the

purpose of manufacturing, distributing, and using controlled substances, including

crack cocaine, in violation of 21 U.S.C. § 856 and 18 U.S.C. § 2. The second

count was for conspiracy to possess with intent to distribute five grams or more of

crack cocaine in violation of 21 U.S.C. § 846. The third count was for

manufacturing less than five grams of crack cocaine in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(C), as well as 18 U.S.C. § 2. The fourth count was for

possession with intent to distribute less than five grams of crack cocaine in

violation of the same statutes as the third count. The fifth count was for

possession of firearms in furtherance of a criminal conspiracy in violation of 18

U.S.C. § 924(c).

      At trial, the main witness against Callejas was one of his customers in the

drug trade, Gilbert Trujillo. On or shortly after September 9, 1999, Trujillo


                                          -2-
recognized Callejas in a convenience store in Las Vegas, New Mexico. Callejas

offered to sell him crack and powder cocaine that Trujillo believed he

manufactured himself. Over the next five days, Trujillo went to Callejas’s

residence up to ten times per day to buy crack cocaine. At least once during these

drug purchases, Trujillo noticed that Callejas had a 9mm handgun. On September

14, 1999, however, Trujillo arrived at Callejas’s house to discover police

executing a search warrant against Callejas and was arrested. During the

execution of this search warrant, police found ingredients and tools for

manufacturing crack cocaine, a .45 caliber handgun, a box of .38 caliber

ammunition, $750 in cash on Callejas’s person, and $4,990 in cash in the glove

compartment of his car. State prosecutors brought charges against Callejas after

that search, but dismissed the charges and released Callejas in favor of building a

federal case against him instead.

      On February 9, 2000, an undercover narcotics agent attempted a controlled

“buy” of crack cocaine from Callejas. Wearing a wire, he negotiated the purchase

of a $500 “rock” from Callejas. Callejas wore a .38 caliber semiautomatic

handgun during the exchange.

      Callejas, though, insisted that the agent smoke drugs in front of him before

he would complete the transaction. The agent declined and, in a tense

confrontation, Callejas told him to leave. As the agent turned to leave, Callejas’s


                                        -3-
associate lifted up the back of the agent’s shirt to reveal the body wire. The agent

backed away from the scene with his hand on his gun and drove away.

      Continued surveillance of Callejas’s residence in March 2000 revealed

additional traffic patterns typical of drug sales. For example, in a two-hour span

on March 25, 2000, police observed ten individual people enter Callejas’s

apartment, each departing within five minutes of their arrival. In a forty-minute

span on April 3, 2000, four different people went into Callejas’s residence, each

leaving within two minutes. The next day, in a two-hour span, police observed

thirteen different people enter Callejas’s apartment, all but one of whom left

again within two minutes of arrival.

      During the execution of a second search warrant on April 5, 2000, Callejas

was warned shortly before the arrival of the police by his girlfriend, who kept

watch on the front porch. When officers broke down the door, one of Callejas’s

associates was found manufacturing crack cocaine in the kitchen sink. Officers

found Callejas crouched in the bathroom, having just flushed something down the

toilet. Collected in this second search of the house was the crack cocaine

Callejas’s associate had been manufacturing, further instruments for

manufacturing drugs, a loaded 9mm handgun, extra ammunition for the gun, a

loaded .38 caliber semiautomatic handgun, $5,010 in cash divided into small

bundles tucked into the wall under the bathroom sink in the room where officers


                                         -4-
found Callejas, $452.74 in cash on Callejas’s person, and $2,020 in cash divided

into small bundles in Callejas’s car.

      After the introduction of the items seized, a police officer, Lieutenant

Romero, testified at trial for the limited purpose of discussing the drug trade in

the Las Vegas, New Mexico area, the types of instruments that are commonly

used to manufacture drugs, the types of weapons usually found on people who

manufacture drugs, and other patterns that sometimes mark drug dealers. Callejas

offered alternative jury instructions on the meaning of possession, but the district

court employed pattern jury instructions instead. The jury returned a verdict

finding him guilty after slightly more than two hours of deliberation.

      At his sentencing on December 6, 2001, Callejas took the stand to object to

the Presentence Report’s (PSR) recommended enhancement of his sentence by

conversion of cash to drugs on the ground that the cash seized had not been his.

The total amount of cash recovered in the two searches had been $12,020, but the

PSR reduced the amount of cash to be considered in the cash-to-drugs conversion

by $1,000 to avoid double-counting the proceeds of drugs sold to Trujillo in

Callejas’s total. The remaining $11,200 in proceeds from drug sales were

converted to a weight of 560 “rocks” or 56 grams given the street value of $20 a

rock. Adding this figure to the amount of actual cocaine recovered in buys and

searches, Callejas sentence was based on a level of 65.6 grams.


                                         -5-
      In his objection at the sentencing hearing that the cash had not been his,

Callejas did not explain who else might have stowed the cash on his person, in his

car, or in his bathroom. He had, for example, the only key to the glove box of the

car in which the cash had been found, and his name had been on the utility bill of

the residence in which officers found cash on April 5. Defense counsel vaguely

mentioned that other persons such as Callejas’s girlfriend and the associate who

had been cooking cocaine during the search had access to the house where the

cash had been stored in the bathroom, but provided no details to support an

assertion that the money found in the room with Callejas had been theirs.

      Callejas also argued, in a contradictory objection, that all of the cash seized

was his but came from a legitimate clothing resale business importing goods from

Chinatown in New York City to Las Vegas, New Mexico.

      On cross-examination, Callejas had to admit that no re-sellable clothing had

been found in either of the two searches of his residence. He, however, denied

point-blank that he had been involved in the manufacture of crack cocaine when

caught by the police on April 5, 2000, and denied that he had been flushing

product down the toilet when the police arrived moments after he had been

warned. On the stand, under oath, Callejas additionally denied that he knew the

main witness against him, to whom the jury found that he had sold crack cocaine,




                                         -6-
and denied that he, in a bizarre twist proven in police records, had gone to police

in the area for protection and to turn in other drug dealers.

      The district court found both that the PSR’s cash-to-drugs conversion was

appropriate and that Callejas had been lying on the stand. See, e.g., Sentencing

Tr. at 12 (“[Y]our client just took the stand and willfully lied in an attempt to

avoid the consequences of his prior acts.”). It further commented that

      [o]ne of the benefits of going to trial is that the defendant has the
      opportunity to convince the Court of the weakness of the
      Government’s case and his own veracity. The other side of that coin
      is that the defendant can impress upon the Court his guilt and his
      lack of veracity. That’s what’s happened in this case. I have to say,
      I’ve rarely seen a defendant who I thought was so committed to a
      criminal way of life. Even when he was found out and the wire [on
      the undercover agent] disclosed, he continued to manufacture and
      sell crack cocaine.


      Id. at 24.

      Defense counsel, in a last minute objection, attempted to argue that the

court could not find that Callejas had perjured himself because his false testimony

related solely to the calculation of his sentence, rather than to matters material to

the trial or the circumstances of Callejas’s conviction. The district court

dismissed these attempted distinctions. First, Callejas had perjured himself both

at his trial and at his sentencing. The single substantive comment Callejas had

made at trial was that he had moved from New York to New Mexico in June

1999. Trujillo, however, had testified at trial that he had known Callejas from

                                          -7-
New Mexico before June 1999, so Callejas had pitted his credibility directly

against the other man’s, and Trujillo was found to be more credible. At the

sentencing hearing, the district court found that Callejas had again knowingly lied

under oath on the date that he arrived in New Mexico. Second, Callejas’s perjury

at the sentencing hearing itself related to both the circumstances of his conviction

as well as to the calculation of his sentence. Callejas had lied at the sentencing

hearing about receiving his income from a clothing resale business – a question

which went both to his guilt or innocence of the drug charges, as well as to the

source of the bundles of cash.

      Finally, the district court imposed the PSR’s recommended cash-to-drugs

conversion, enhanced Callejas’s by two points for obstruction of justice, and

committed Callejas to a total of 248 months’ imprisonment.

      On appeal, Callejas makes six arguments for reversal and/or for a new trial.

First, he argues that the evidence at trial was not sufficient for a reasonable jury

to have found him guilty. Second, he argues that the district court abused its

discretion in permitting Lieutenant Romero to testify as to the potential

significance of certain physical items recovered during searches of his residences.

Third, he argues that the district court erred in declining to give his proffered jury

instruction on joint possession. Fourth, he argues that the district court

committed clear error in increasing his sentence through the “cash-to-drugs”


                                          -8-
conversion. Fifth, he argues that the district court abused its discretion in

increasing his sentence for obstruction of justice. Sixth, even if none of these

issues rises to the level of reversible error, their cumulative effect should require

reversal.

         We exercise jurisdiction pursuant to 28 U.S.C. § 1291, and conclude that

none of these arguments on appeal has merit. We AFFIRM Callejas’s conviction

and sentence.

                                    DISCUSSION

I.       Sufficiency of the Evidence

         We review a jury’s verdict for sufficiency of the evidence de novo. United

States v. Lewis, 240 F.3d 866, 870 (10th Cir. 2001). In this review, however, we

interpret all evidence in the light most favorable to the government before asking

whether a reasonable jury could have found the defendant guilty beyond a

reasonable doubt. United States v. Hanzlicek, 187 F.3d 1228, 1239 (10th Cir.

1999).

         As viewed in the light most favorable to the government, the evidence in

the case establishes that a reasonable jury could have found Callejas guilty

beyond a reasonable doubt. On Counts I, III, and IV, the evidence establishes

that Callejas manufactured and sold crack cocaine from his residences, and was

essentially caught red-handed doing so: he was attempting to flush the material


                                          -9-
down the toilet when the police found him. On Count II, Callejas received

assistance in his drug dealing from other conspirators including from the man who

was manufacturing crack cocaine at the sink when the police walked in, from his

girlfriend who was the look-out and warned Callejas that the police were arriving,

and from at least one other man who assaulted the undercover agent on Callejas’s

behalf when he attempted to buy crack from him. On Count V, Callejas carried

weapons and kept firearms at the ready in his places of business to assist him in

the conduct of his drug dealing. During the undercover agent’s attempt to buy

drugs from Callejas, he saw Callejas wearing his .38 caliber handgun; during the

searches of his residences, the police found a .45 caliber handgun, a 9mm

handgun, ammunition for that gun, and the ammunition for Callejas’s .38.

      On the basis of the plentiful evidence presented at trial, a reasonable jury

could have found that Callejas was guilty of the charges against him beyond a

reasonable doubt.



II.   Police Officer’s Testimony

      We review a district court’s ruling on evidence for abuse of discretion. See

United States v. Hernandez-Herrera, 952 F.2d 342, 343 (10th Cir. 1991). A

decision constitutes an abuse of discretion only if it is “arbitrary, capricious,

whimsical, or manifestly unreasonable.” Id.


                                         - 10 -
       Under Federal Rule of Evidence 704(b) “No expert witness testifying with

respect to the mental state or condition of a defendant in a criminal case may state

an opinion or inference as to whether the defendant did or did not have the mental

state or condition constituting an element of the crime charged or a defense

thereto. Such ultimate issues are matters for the trier of fact alone.” As we have

written, however, Rule 704(b) does not prevent an expert from testifying to facts

or opinions from which a jury could conclude or infer that a defendant had the

requisite mental state to be guilty of the crime charged. United States v. Richard,

969 F.2d 849, 854 - 55 (10th Cir. 1992) (citing United States v. Dunn, 846 F.2d

761, 762 (D.C. Cir. 1988) (“It is only as to the last step in the inferential process

— a conclusion as to the defendant's actual mental state — that Rule 704(b)

commands the expert to be silent.”); United States v. Foster, 939 F.2d 445, 454

(7th Cir. 1991) (holding that testimony “merely assisted the jury in coming to a

conclusion as to [defendant's] mental state; it did not make that conclusion for

[the jury]”)).

       Callejas asserts that Lieutenant Romero effectively testified as to his state

of mind and purpose in possessing the drug manufacturing instruments and

firearms. The district court was careful, however, to restrict the officer’s

testimony to very limited subjects. The officer was not permitted, for example, to

discuss a drug dealer’s purpose in having a gun, which the prosecution argued


                                         - 11 -
was for protection of his product. The court explicitly found that the officer

would not have had an adequate foundation, based only on anecdotal evidence and

the comments of drug dealers whom he had arrested, to suggest what Callejas’s

particular motivation might have been in carrying a gun.

       At the district court’s order, the officer thus steered far clear of

pronouncing any ultimate opinion on Callejas’s mental state or any element of a

crime. On direct examination, the officer carefully restricted his testimony to

those subjects permitted by the district court. Accordingly, as required by Rule

704(b), the jury alone properly drew its own ultimate conclusions about Callejas’s

state of mind and the purpose of his conduct in possessing the weapons

discovered during the searches of his residences.

       We find that the district court carefully limited Lieutenant Romero’s

testimony and did not abuse its discretion in permitting him to testify as to the

potential significance of items recovered during the searches of Callejas’s

residences.



III.   Jury Instructions on Joint Possession

       We review de novo whether, “as a whole, the instructions [actually given]

correctly state the governing law and provide the jury with an ample




                                          - 12 -
understanding of the issue and applicable standards.” United States v. Basham,

268 F.3d 1199, 1206 (10th Cir. 2001).

      The jury instructions in Callejas’s trial tracked the Fifth Circuit’s Pattern

Jury Instruction 1.31 on possession. They read:

      Possession, as that term is used in this case, may be of two kinds:
      actual possession and constructive possession. A person who
      knowingly has direct physical control over a thing, at a given time, is
      then in actual possession of it.

      A person who, although not in actual possession, knowingly has both
      the power and the intention, at a given time, to exercise dominion or
      control over a thing, either directly or though another person or
      persons, is then in constructive possession of it.

      Possession may be sole or joint. If one person alone has actual or
      constructive possession of a thing, possession is sole. If two or more
      persons share actual or constructive possession of a thing, possession
      is joint.

      You may find that the element of possession, as that term is used in
      these instructions, is present if you find beyond a reasonable doubt
      that the defendant had actual or constructive possession, either alone
      or jointly with others.


      Evaluating these instructions on possession as a whole as we must under

Basham, they state the governing law and provide the jury with an ample

understanding of the issue and applicable standards. Basham, 268 F.3d at 1206.

Nothing on the face of the instructions indicates that the district court erred in

charging the jury in this manner. Callejas makes no argument that their statement



                                        - 13 -
of the law is incorrect nor does he attempt to establish how the instructions might

have confused the jury in any way.

      Accordingly, we find Callejas’s objection to the district court’s jury

instructions to be without merit.



IV.   The “Cash-to-Drugs” Conversion

      We review a district court’s determination of the quantity of drugs

attributable to a defendant for clear error. United States v. Rios, 22 F.3d 1024,

1028 (10th Cir. 1994). Clear error is present only when the reviewing court is left

with the “definite and firm conviction that a mistake has been committed.”

United States v. Verduzco-Martinez, 186 F.3d 1208, 1211 (10th Cir. 1999). The

district court’s finding need merely be permissible in light of the evidence. Id.

      In United States v. Rios, 22 F.3d 1024 (10th Cir. 1994), we held that there

was an adequate connection between the defendant and the money found in an

apartment to support a cash-to-drugs conversion. Id. at 1028. We found “ample

circumstantial evidence showing that [the defendant’s] money came from drug

transactions in which the defendant at least participated, if not was solely

responsible for,” id. at 1026, despite the fact that several other people had regular

access to the area in which the money was discovered including a woman who had




                                        - 14 -
participated in the defendant’s drug sales, and at least one or more of her teenage

children. Id.

      In Rios, we established that cash-to-drugs conversions were appropriate

where a preponderance of the evidence established that the cash attributable to

uncharged drug activities resulted from the “same course of conduct” or “common

scheme or plan” as the conviction. Id. at 1028. The factors we employed to

determine whether the uncharged drug activities were part of the “same course of

conduct” as the conviction were their similarity, regularity, and temporal

proximity to the conviction. Id. The factors to determine whether the uncharged

drug activities were part of a “common scheme or plan” as the conviction are the

common identity of participants and their similar roles in activities. Id.

      Callejas admits that the district court had authority for the “cash-to-drugs”

conversion in sentencing, but argues that its determination was not supported by

sufficient evidence to connect him to the money found. Callejas proffers no

argument why we should find clear error in the district court’s presumption that

he owned the cash found on his person and in the glove box of the car to which he

had the only key. We need not then consider this argument on appeal. American

Airlines v. Christensen, 967 F.2d 410, 415 n.8 (10th Cir. 1992) (holding that it is

insufficient appellate argument to state that a trial court erred without advancing a

reasoned argument for reconsideration on appeal). Defense counsel argued,


                                        - 15 -
however, that the $5,010 in cash found in Callejas’s bathroom on April 5, 2000

might not have been Callejas’s because other individuals had access to it. We

apply the Rios test to the $5,010 in cash found in Callejas’s bathroom, and

conclude that the district court did not clearly err in its enhancement of Callejas’s

sentence by conversion of this cash to drugs.

      Under the first part of our Rios test alone, the $5,010 in cash in the wall of

Callejas’s bathroom can be presumed to be proceeds from the “same course of

conduct” as his conviction because it was found in his immediate surroundings

during one of the drug raids upon which his conviction was based. Officers found

the $5,010 in cash during the execution of the search warrant, divided into

bundles and tucked into the wall under the sink of the bathroom in which Callejas

was hiding from police and flushing material down the toilet. Moreover, other

people in the house with Callejas were engaged in drug-related activities at the

time. Indeed, the man standing at the kitchen sink when the police arrived had

been cooking cocaine, a large quantity of which was recovered. A further search

revealed the instruments to manufacture crack cocaine, another $452.74 in cash

on Callejas’s person, and $2,020 in cash in his car. Thus the circumstances in

which the $5,010 in cash in the bathroom was found strongly indicate that they

were the proceeds of drug sales.




                                         - 16 -
       Finally, not related to the Rios test, but pertinent to the district court’s

finding that the money came from drugs rather than from a legitimate source, the

district court specifically found Callejas’s assertion that the money came from a

clothing resale business to be a lie. Its finding was buttressed by evidence from

at least one other witness who testified that Callejas apparently had no legitimate

job.

       Accordingly, we find that it was not clear error for the district court to have

followed the recommendation of the PSR and to have converted the cash found

near Callejas during the drug raids into an equivalent quantity of drugs.



V.     Obstruction of Justice

       We review a district court’s imposition of an adjustment for obstruction of

justice for clear error. See United States v. Burridge, 191 F.3d 1297, 1301 (10th

Cir. 1999).

       Under U.S.S.G. § 3C1.1, a district court may make a two-point upward

adjustment to its sentence if a defendant “willfully obstruct[s] or impede[s], or

attempt[s] to obstruct or impede, the administration of justice during the course of

investigation, prosecution, or sentencing of [his] offense.” Perjury qualifies as a

type of obstruction of justice. U.S.S.G. § 3C1.1 comment n. 4(b); United States

v. Dunnigan, 507 U.S. 87, 96 - 98 (1993).


                                          - 17 -
      Although a defendant has a constitutional right to testify in his own

defense, he has no right to commit perjury. Dunnigan, 507 U.S. at 96; Harris v.

New York, 401 U.S. 222, 225 (1971). Perjury occurs when a witness “(1) . . .

testifying under oath, gives false testimony; (2) concerning a material matter; (3)

with willful intent to provide false testimony, rather than as a result of confusion,

mistake, or faulty memory.” United States v. Massey, 48 F.3d 1560, 1573 (10th

Cir.), cert. denied, 515 U.S. 1167 (1995).

      Callejas obliquely suggests that his testimony was not shown to be false.

However, his primary argument is that the statements to the court were not

material to his conviction and sentence. A matter is material for the purposes of

perjury if “believed, would tend to influence or affect the issue under

determination,” U.S.S.G. § 3C1.1 comment. n.6, or could “substantially affect the

outcome of the case.” United States v. Hilliard, 31 F.3d 1509, 1518 - 19 (10th

Cir. 1994) (quoting United States v. Parker, 25 F.3d 442, 448 (7th Cir. 1994) and

Dunnigan, 507 U.S. at 95 - 96)).

      In making a finding of perjury, a sentencing court must specifically identify

those portions of a defendant’s testimony it finds false. United States v.

Hawthorne, 316 F.3d 1140, 1146 (10th Cir. 2003) (“[A]lthough [the Supreme

Court has] . . . not require[d] sentencing judges specifically to identify the

perjurious statement, it has long been a requirement in the Tenth Circuit that the


                                         - 18 -
perjurious statement be identified, at least in substance.”) (quoting Massey, 48

F.3d at 1573). The district court, however, need not recite the perjured testimony

verbatim. United States v. Medina-Estrada, 81 F.3d 981, 987 (10th Cir. 1996).

Rather, “[a] district court [need only] generally identify the testimony at issue . . .

so that when we review the transcript we can evaluate the . . . finding[] . . . of

perjury . . . without having simply to speculate on what the district court might

have believed was the perjurious testimony.” Massey, 48 F.3d at 1574; accord

United States v. Mounkes, 204 F.3d 1024, 1029 (10th Cir. 2000). We may easily

identify the testimony that the district court believed was perjurious in this case,

and hold that the district court did not clearly err in finding it to be material and

false.

         The district court found that Callejas had lied on at least two occasions:

once at trial and again at the sentencing hearing. Callejas knowingly lied under

oath at trial about the date that he arrived in New Mexico. He lied again at the

sentencing hearing about receiving his income from a clothing resale business.

Both of these lies went to issues relevant to Callejas’s conviction and sentencing.

If the jury had believed his testimony about when he arrived in New Mexico, it

might have been persuaded that Callejas was too new to the area to have criminal

contacts or to oversee a developed criminal enterprise. And if the court had

believed that Callejas operated a legitimate business, he might have received a


                                           - 19 -
lower sentence because the court might have concluded that the cash seized was

from that business and not the proceeds of drug sales.

      The district court also had a wealth of information in the record to support

its conclusion that Callejas’s statements constituted perjury. First, at least one

other witness testified that Callejas had no apparent legitimate job. Second,

Callejas admitted on cross-examination that no re-sellable clothing had been

found in either of the two searches of his residence, whereas, of course, plenty of

drugs had been. Third, the pattern of traffic to his house as observed and

documented by the police was consistent solely with the sale of drugs, not with

the sale of clothing. In short windows of time, the police observed nearly thirty

people going to Callejas’s residence, the majority of whom left within two

minutes of when they arrived. There was also no evidence that they transported

containers of clothes, as would be necessary if engaged in a clothing resale

business.

      Accordingly, we find that it was not error for the district court to have

increased Callejas’s sentence for obstruction of justice in light of his perjured

testimony.




                                         - 20 -
VI.   Cumulative Error

      We review allegations of cumulative error under the harmless error

standard. United States v. McKneely, 69 F.3d 1067, 1080 (10th Cir. 1995).

Cumulative error aggregates whatever harmless error may have occurred, and

analyzes whether its cumulative impact affected the defendant’s substantial rights.

United States v. Fuentez, 231 F.3d 700, 709 (10th Cir. 2000).

      We find that there can be no cumulative error analysis in this case because

the district court committed no error. McKneely, 69 F.3d at 1080; see also, e.g.,

Moore v. Reynolds, 153 F.3d 1086, 1113 (10th Cir. 1998) (“Cumulative error

analysis applies where there are two or more actual errors.”). Callejas’s

conviction and sentence should not, therefore, be reversed on the basis of

cumulative error.

                                  CONCLUSION

      We find that there was sufficient evidence presented at trial for a

reasonable jury to have found Callejas guilty, and the district court did not err in

its decisions presiding over the trial or in its sentencing procedure. Callejas’s

conviction and sentence are AFFIRMED.

                                       ENTERED FOR THE COURT



                                       David M. Ebel
                                       Circuit Judge

                                        - 21 -